Citation Nr: 1706808	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  07-10 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability claimed as hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for residuals of a right foot injury.

4.  Entitlement to service connection for a left-sided rib cage disability.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a bilateral ankle disability.

9.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.

10.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities

11.  Entitlement to service connection for bilateral radiculopathy of the upper extremities.

12.  Entitlement to service connection for bilateral radiculopathy of the lower extremities.

13.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 (hypertension, an acquired psychiatric disorder, residuals of a right foot injury, a left-sided rib cage disability, and arthritis) and October 2011 (bilateral knee disability, bilateral hip disability, bilateral ankle disability, bilateral peripheral neuropathy of the upper extremities, bilateral peripheral neuropathy of the lower extremities, bilateral radiculopathy of the upper extremities, bilateral radiculopathy of the lower extremities, and TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claims for hypertension, acquired psychiatric disorder, residuals of a right foot injury,  a left-sided rib cage disability, and arthritis were remanded by the Board in August 2011 and May 2013 before being denied in a January 2014 Board decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and the claims were set aside and remanded by an October 2014 Memorandum Decision.  These claims, as well as the other claims on appeal, were remanded in May 2015.


FINDING OF FACT

On January 6, 2017, a relative of the Veteran notified the Department Affairs Regional Office in San Juan, Puerto Rico, that the Veteran died on December [redacted], 2016; a February 10, 2017 Social Security Administration Data Report confirmed the relative's report.

CONCLUSIONS OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a cardiovascular disability claimed as hypertension at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for an acquired psychiatric disorder at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

3.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for residuals of a right foot injury at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

4.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a left-sided rib cage disability at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

5.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for arthritis at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

6.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a bilateral knee disability at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

7.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a bilateral hip disability at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

8.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for a bilateral ankle disability at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

9.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

10.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

11.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for bilateral radiculopathy of the upper extremities at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

12.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to service connection for bilateral radiculopathy of the lower extremities at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).

13.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of entitlement to a TDIU at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34   (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal of each issue on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of any issue on appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of the issues on appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. 
§ 3.1010 (b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010 (a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b).


ORDER

The appeal of entitlement to service connection for a cardiovascular disability claimed as hypertension is dismissed.

The appeal of entitlement to service connection for an acquired psychiatric disorder is dismissed.

The appeal of entitlement to service connection for residuals of a right foot injury is dismissed.

The appeal of entitlement to service connection for a left-sided rib cage disability is dismissed.

The appeal of entitlement to service connection for arthritis is dismissed.

The appeal of entitlement to service connection for a bilateral knee disability is dismissed.

The appeal of entitlement to service connection for a bilateral hip disability is dismissed.

The appeal of entitlement to service connection for a bilateral ankle disability is dismissed.

The appeal of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities is dismissed.

The appeal of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is dismissed.

The appeal of entitlement to service connection for bilateral radiculopathy of the upper extremities is dismissed.

The appeal of entitlement to service connection for bilateral radiculopathy of the lower extremities is dismissed.

The appeal of entitlement to a TDIU is dismissed.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


